DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, and 8-10 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Jang et al US 2014/0177107.
Regarding claim 1, Jang in Fig. 2 discloses an overcurrent protection (OCP) circuit for direct current-direct current (DC-DC) conversion circuit, comprising:
310), configured to compare an OCP detection voltage (at node OC) in the DC-DC conversion circuit (See Fig. 2) and a first reference voltage (1.0 V), and to output a first comparison result to a logic processor (370 and 390, See Fig. 2), wherein the first reference voltage (1.0 V) being a preset upper limit voltage of the OCP detection voltage during normal operation (by judging if OC is greater than 1.0 V, See Fig. 2 and [0065]-[0067]); 
a second comparator (330), configured to compare the OCP detection voltage (OC) and a second reference voltage (2.0 V), to output a second comparison result to the logic processor (370 and 390, See Fig. 2, via 350), wherein the second reference voltage being a preset overcurrent protection trigger voltage (2.0 V, as it triggers 350), and the second reference voltage being greater than the first reference voltage (2.0 V is greater than 1.0 V); 
the logic processor (370 and 390, See Fig. 2), for determining a working state of the DC-DC conversion circuit according to the first comparison result and the second comparison result (by operation of the OR gate 370), and outputting a corresponding control signal to an OCP current limiter (by switching ON/OFF the control switch of the converter, See [0071]);
the OCP current limiter (300), configured to perform a corresponding overcurrent protection operation on the DC-DC conversion circuit according to the control signal (by switching ON/OFF the control switch of the converter, See [0071]), and when starting to perform the overcurrent protection operation, the OCP detection voltage being limited to be greater than the first reference voltage (by operation of 310, 370, and by switching ON/OFF the control switch of the converter, See [0071])and smaller than the second reference voltage (by operation of 330, flip flop 350,  370, and by switching ON/OFF the control switch of the converter, See [0071]).
Regarding claim 3, Jang discloses the OCP circuit for DC-DC conversion circuit as claimed in Claim 1. Furthermore, Jang discloses wherein the logic processor determines the working state of the DC-DC conversion circuit in a process, comprising:
by operation of 310 and 330, and 370 , See [0088],  See also Fig. 6 and [0086]-[0087]), and does not trigger OCP operation (Id., as 350 is not triggered);
 if the OCP detection voltage is greater than the first reference voltage and less than or equal to the second reference voltage (by operation of 310 and 330), as long as the OCP detection voltage is not greater than the second reference voltage before (by operation of 330), the OCP is not triggered (as 350 is not triggered);
 if the OCP detection voltage is greater than the second reference voltage (by operation of 330), the logic processor determines that the DC-DC conversion circuit is overcurrent (by switching ON/OFF the control switch of the converter, See [0071]), immediately triggers the OCP (by resetting the latch), and outputs a corresponding control signal to the OCP current limiter (via 370).
Regarding claim 4, Jang discloses the OCP circuit for DC-DC conversion circuit as claimed in Claim 3. Furthermore, Jang discloses wherein after triggering the OCP, when the OCP detection voltage drops to below the first reference voltage for a period of time (by operation of 310 and 330), the OCP operation of the OCP current limiter is released (by operation of 310 and 330 and by correspondingly switching ON/OFF the control switch of the converter, See [0071]).
Regarding claim 6, Jang discloses the OCP circuit for DC-DC conversion circuit as claimed in Claim 1. Furthermore, Jang discloses wherein non-inverting input end of the first comparator (310) inputs the OCP detection voltage (See Fig. 2), the inverting input end inputs the first reference voltage (See Fig. 2);	the non-inverting input end of the second comparator (330) inputs the OCP detection voltage (See Fig. 2), and the inverting input end inputs the second reference voltage (See Fig. 2).
See [0006]), comprising the OCP circuit for DC-DC conversion circuit as claimed in Claim 1 (See [0003]-[0031] and rejection to claim 1).
Regarding claim 9, the method thereof is met by Jang as applied to claim 1. 
Regarding claim 10, the method thereof is met by Jang as applied to claim 3. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Smith et al US 7541795. 
Regarding claim 2, Jang discloses the OCP circuit for DC-DC conversion circuit as claimed in Claim 1. Jang does not explicitly disclose wherein the DC-DC conversion circuit is a boost circuit, a buck circuit or a buck-boost circuit.
	However, Smith in Fig. 2A and teaches wherein the DC-DC conversion circuit is a boost circuit, a buck circuit (201 in Fig. 2A is a buck circuit) or a buck-boost circuit. This is taught by Smith in order to efficiently deliver a regulated power to a load. It would have been obvious to one having ordinary skill in 
Regarding claim 5, Jang and Smith teach the OCP circuit for DC-DC conversion circuit as claimed in Claim 1. Jang does not explicitly disclose wherein the OCP current limiter limits the OCP detection voltage by pulse width modulation. 
However, Smith in Fig. 2A and teaches wherein the OCP current limiter (200) limits the OCP detection voltage (Vfb) by pulse width modulation (by controlling gate of M1 by PWM, See Fig. 1, Fig. 2A, and Column 4, Lines 19-56).  This is taught by Smith in order to efficiently limit an over current condition. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the circuit of Jang with the configuration of Smith. The motivation would be to efficiently limit an over current condition.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Koski US 2014/0292292. 
Regarding claim 7, Jang discloses the OCP circuit for DC-DC conversion circuit as claimed in Claim 1. Jang does not explicitly disclose wherein the logical processor is a single-chip microcomputer, a CPU, or a field programmable gate array (FPGA).
	However, Koski in Fig. 3 and [0051] and teaches wherein the logical processor (206) is a single-chip microcomputer, a CPU, or a field programmable gate array (FPGA) (See FGPA, [0051]). This is taught by Koski in order for the logical processor to be configurable after manufacture. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the circuit of Jang with the configuration of Koski. The motivation would be for the logical processor to be configurable after manufacture.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G COOPER whose telephone number is (571)270-1732.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G COOPER/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621